DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed June 29, 2022 have been fully considered. The drawing objections have been withdrawn due to the cancellation of claim 8. Applicant’s arguments regarding Rowley are persuasive and the rejections have been withdrawn. However, new grounds of rejection have been made as discussed below. The action is made non-final.
Drawings
The objection to the drawings has been withdrawn in view of the cancellation of claim 8.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 depends from cancelled claim 2. It is unclear what is required of claim 3 since it depends from a cancelled claim. It is best understood that claim 3 should depend from claim 1 since claim 2 has been cancelled and all of the limitations of claim 2 have been incorporated into claim 1.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “coupling element” in claims 10 and 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Myers (WO 03/024729) in further view of Rushlander et al. (US 7,891,382), hereinafter referred to as Rushlander.
Regarding claim 1, Myers discloses a roller blind arrangement for a motor vehicle, the roller blind arrangement comprising: 
a roller blind web (20) and a winding shaft (40) onto which the roller blind web (10) can be wound and from which the roller blind web can be unwound and which comprises a flexible hollow tube arrangement (95, Fig 6) penetrated by a bearing beam (30) attached to the vehicle (Fig 1) (95 rotates around bearing beam rod 30), 
wherein the hollow tube arrangement (Fig 6) comprises a hollow tube element (95) which, viewed in the axial direction, comprises multiple flexible portions (97) interrupted by at least one stabilizing portion (96) having greater torsional strength than the flexible portions; and 
wherein the hollow tube element comprises a base tube (body of 95).
Myers discloses that the at least one stabilizing portion (96) is formed on the body of the base tube of the hollow tube element (Fig 6) but fails to specifically disclose a plastic overmolding forms the at least one stabilizing portion.  Firstly, it would have been obvious to provide the stabilizing portions of the tube and the hollow tube from a plastic material since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. One would be motivated to provide a plastic material since plastic tubes are well known in the art as they utilize an easily available material. Secondly, it is understood that “overmolding” is a product-by-process limitation. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPG 964, 966 (Fed. Cir. 1985). Further, forming the stabilizing portions from plastic overmolding of Myers would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention as such technique are known, as taught by Rushlander. Rushlander discloses a tube having a stabilizing portion (24) formed by plastic overmolding (24). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the stabilizing portions of Myers by plastic overmolding since such technique is known to be utilized in the formation of tubes, as taught by Rushlander. Although Rushlander is directed to a different type of tubing than Myers, one would look to Rushlander for the known teachings of producing flexible tubing which is relevant to the tube of Myers.
Regarding claim 3 (best understood to depend from claim 1), modified Myers discloses wherein the base tube is a corrugated tube (Fig 6).  
Regarding claim 4, modified Myers discloses wherein the plastic overmolding forms a circumferential surface whose radius is equal to a maximum outer radius of the corrugated tube (96 of Myers forms a maximum outer radius of the tube).  
Regarding claim 5, modified Myers discloses wherein the hollow tube element is formed by a single-piece plastic tube (as discussed above, it is obvious to provide the tube from a plastic material and Fig 6 shows a single-piece tube) comprising corrugated tube portions for forming the flexible portions (97) and a smooth tube portion (96) for forming the at least one stabilizing portion.  
Regarding claim 6, modified Myers discloses the hollow tube element but does not disclose the hollow tube element is a blow-molded part.  It is understood that “blow-molded” is a product-by-process limitation. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPG 964, 966 (Fed. Cir. 1985). Forming the hollow tube by the  technique of blow-molding would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention as such technique is known.
Regarding claim 12, modified Myers discloses wherein the bearing beam (30) is curved.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Myers and Rushlander, as applied in claim 1 above, in further view of Van Boxtel (US 2016/0257184). 
Regarding claim 7, modified Myers does not disclose a guide tape. However Van Boxtel discloses a roller blind web having a guide tape (4”) at each of its lateral edges (Fig 2) with respect to a roller blind longitudinal center plane. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the roller blind of Myers and provide it with the guide tapes taught by Van Boxtel. One would be motivated to provide this modification in order to guide the roller blind during its opening and closing cycles.
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Myers and Rushlander, as applied in claim 1 above, in further view of Lin (US 7,568,752).
Regarding claim 9, modified Myers fails to disclose a bearing bush. However Lin teaches a hollow tube element provided with a bearing bush (233) in non-rotating manner at each of its two ends (Fig 2). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed  invention to modify the roller blind of Myers and provide the bearing bushes of Lin in order to manage the winding/unwinding friction of the system.  
Regarding claim 10, modified Myers fails to disclose a coupling element. Lin teaches a coupling element (432) connected in a non-rotating manner between each of the bearing bushes (433) and the hollow tube element (Fig 4). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide Myers with the coupling elements of Lin since it is known technique for coupling bearing bushes with a hollow tube element.
Regarding claim 11, as modified above, Myers in view of Lin teach coupling elements. However, the coupling elements are not disclosed as being formed by plastic overmolding.
Firstly, it would have been obvious to provide the elements from plastic material since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. One would be motivated to provide a plastic material since plastic tubes are well known in the art as they utilize an easily available material. Secondly, it is understood that “overmolding” is a product-by-process limitation. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPG 964, 966 (Fed. Cir. 1985). Further, forming the coupling  elements from plastic overmolding of  the hollow tube element of Myers would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention as such technique of plastic overmolding is known, as taught by Rushlander.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Myers.
Regarding claim 13, Myers discloses a roller blind arrangement for a motor vehicle (Fig 1), the roller blind arrangement comprising: 
a roller blind web (20) and a winding shaft (40) onto which the roller blind web can be wound and from which the roller blind web can be unwound and which comprises a flexible hollow tube arrangement (Fig 6) penetrated by a bearing beam (30) attached to the vehicle (Fig 1), Page 3 of 10U.S. Application No.: 16/640,815Attorney Docket No.: 21037-148774-US Customer No. 42798 
wherein the hollow tube arrangement comprises a hollow tube element (95) which, viewed in the axial direction, comprises multiple flexible portions (97) interrupted by at least one stabilizing portion (96) having greater torsional strength than the flexible portions; and 
wherein the hollow tube element (95) is formed by a single-piece plastic tube comprising corrugated tube portions (97) for forming the flexible portions and a smooth tube portion (96) for forming the at least one stabilizing portion. It would have been obvious to provide tube from a single piece plastic material since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. One would be motivated to provide a plastic material since plastic tubes are well known in the art as they utilize an easily available material.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnnie A. Shablack whose telephone number is (571)270-5344. The examiner can normally be reached Mon-Thu 6am-3pm EST, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Johnnie A. Shablack/Primary Examiner, Art Unit 3634